Order dated November 18, 1930, dismissing petitioners’ petition and alternative mandamus order, and order dated April 30, 1931, denying petitioners’ motion to vacate said order of November 18, 1930, unammously affirmed, with costs. The evidence justified the court below in directing the jury to find that no certificate to use the property for business purposes was issued. The use of the property for business purposes without a certificate of occupancy for such purpose was illegal. Present — Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ.